Name: 83/18/EEC: Council Decision of 21 December 1982 on the conclusion of an Agreement in the form of an exchange of letters providing for the provisional application, for the period 1 January to 31 March 1983, of the Agreement amending the Agreement between the European Economic Community and the Government of the Republic of Guinea Bissau on fishing off the coast of Guinea Bissau
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-01-28

 Avis juridique important|31983D001883/18/EEC: Council Decision of 21 December 1982 on the conclusion of an Agreement in the form of an exchange of letters providing for the provisional application, for the period 1 January to 31 March 1983, of the Agreement amending the Agreement between the European Economic Community and the Government of the Republic of Guinea Bissau on fishing off the coast of Guinea Bissau Official Journal L 026 , 28/01/1983 P. 0042*****COUNCIL DECISION of 21 December 1982 on the conclusion of an Agreement in the form of an exchange of letters providing for the provisional application, for the period 1 January to 31 March 1983, of the Agreement amending the Agreement between the European Economic Community and the Government of the Republic of Guinea Bissau on fishing off the coast of Guinea Bissau (83/18/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement between the Government of the Republic of Guinea Bissau and the European Economic Community on fishing off the coast of Guinea Bissau (1), hereinafter called the Fishing Agreement, and in particular the second subparagraph of Article 17 thereof, Having regard to the proposal from the Commission, Whereas, pursuant to the second subparagraph of Article 17 of the Fishing Agreement, the Community and Guinea Bissau conducted negotiations to determine the amendments or additions to be made to the arrangement set up by that Agreement; Whereas, as a result of these negotiations, an Agreement amending the Annex and the Protocol forming an integral part of the Fishing Agreement and exchange of letters No 1 which accompanied it was initialled on 19 November 1982; Whereas, under that Agreement, Community fishermen retain the fishing possibilities open to them in the waters under the sovereignty or jurisdiction of Guinea Bissau; Whereas, in order to avoid any interruption in the fishing activities of Community vessels, it is indispensable that the Agreement in question be approved as soon as possible; Whereas, for this reason, the two parties initialled an exchange of letters providing for the provisional application of the Agreement from the date of expiry of the arrangement laid down by the exchange of letters approved by Decision 82/610/EEC (2); whereas the Agreement should be approved, pending a final decision to be taken on the basis of Article 43 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters providing for the provisional application, for the period 1 January to 31 March 1983, of the Agreement amending the Agreement between the European Economic Community and the Government of the Republic of Guinea Bissau on fishing off the coast of Guinea Bissau is hereby approved on behalf of the Community. The texts referred to in the preceding subparagraph are attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Done at Brussels, 21 December 1982. For the Council The President O. MOELLER (1) OJ No L 226, 29. 8. 1980, p. 33. (2) OJ No L 247, 23. 8. 1982, p. 33.